[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 568 
In Dickinson v. Edwards (77 N.Y. 573), the decision inJewell v. Wright (30 N.Y. 259) was adhered to, and it was held that where a promissory note was made in this State by a resident thereof, bearing date and, by its terms, payable in this State, with no rate of interest specified, and was delivered to the payees without consideration, to be used by them for their accommodation, without restriction, and was first negotiated by them in another State at a rate lawful there, but greater than that allowed by law in this State, it was usurious and void, there being no evidence in the case of any intention on the part of the maker that the note should be discounted or used out of this State.
That case, as well as Jewell v. Wright, was distinguished from Tilden v. Blair (21 Wall. 241) expressly upon the ground that in Tilden v. Blair, although the acceptance was made payable in New York by the acceptors, who were residents of New York, yet after having accepted in New York they returned the acceptance to the drawer in Illinois, for the purpose and with the intention that it should be negotiated by him in that State. And this court says in its opinion in Dickinson v. Edwards
(77 N.Y. 573), that that was the controlling fact in Tilden v.Blair, and that the ruling consideration was the intention of the acceptors that the draft should be used in Illinois, while inJewell v. Wright, and in the case then before the court there was nothing to show an intent on the part of the *Page 571 
maker of the note to give authority to deal with it otherwise than as the law of this State would allow.
The case of Bank of Georgia v. Lewin (45 Barb. 340) and other cases are distinguished from Jewell v. Wright on the same ground, and it may safely be said that the case ofDickinson v. Edwards rests upon the ground that there was no evidence of knowledge or intention on the part of the maker of the note that it was to be used out of this State, and that in the absence of such proof it must be governed by the law of the place of payment.
In the present case the fact which was wanting in Jewell v.Wright and Dickinson v. Edwards clearly appears, and the case is brought within the principle of Tilden v. Blair, and the cases which have followed it. The note now in suit was dated and made payable in New York, but it was made for the express purpose of being used in renewal of another note for the same amount then held by the plaintiff, a bank in Pennsylvania. The note in suit was actually written in Pennsylvania in the form in use in that State, by the cashier of the plaintiff, at the defendant's request and forwarded by the cashier to the defendant for signature, and was signed by the defendant in New York, and then mailed by him to the plaintiff in Pennsylvania, together with a check for the discount at the rate of eight per cent per annum, which was lawful in Pennsylvania. The note and interest were consequently received by the plaintiff in Pennsylvania, and all this was done in performance of a previous agreement which had been entered into in Pennsylvania between the plaintiff and the defendant. All that was done by the plaintiff in New York was simply in execution of that agreement, and as is said inDickinson v. Edwards (p. 580) in citing Tilden v. Blair,
the designation of the place of payment of the note was an incidental circumstance, for the convenience of the maker and not an essential part of the contract or with the intent to affix a legal consequence to the instrument. It cannot be contended that a party who goes into another State and there makes an agreement with a citizen of that State for the loan or forbearance *Page 572 
of money, lawful by the laws of that State, can render his obligation void by making it payable in another State according to whose laws the contract would be usurious. Neither can it be claimed that because the obligation, instead of being signed in the State where the contract was made, is signed in another State and sent by mail to the place of the contract, it must be governed by the usury laws of the place where it was signed. The counsel for the appellant disputes the fact that the agreement for the giving of the note in suit in renewal of the $2,000 note which fell due, was made in Pennsylvania, but the findings and evidence clearly show that it was. The proposition for the renewal was made by the defendant at Honesdale, in writing, and there received by the plaintiff. In this proposition the defendant requested plaintiff's cashier to send defendant a new note to be signed, which the cashier did. The making of the new note by the cashier and forwarding it to the defendant for execution constituted a clear and definite acceptance of the proposition and made the agreement to renew complete. The sending of the note and check by defendant signed were an execution of this completed agreement. He says he sent the check under a previous agreement. The appellant seeks on this appeal to set up a defense to the note in suit on the ground that the original $10,000 note was an accommodation note and was discounted in violation of the agreement under which it was loaned, and that the plaintiff did not give full value for it, $2,000 of the proceeds of the discount having been applied to the payment of a precedent debt of the indorser. It is sufficient to say that the alleged facts on which this defense is based are not found by the referee, nor requested to be found, but that, on the contrary, the referee found that the $10,000 note was discounted by the plaintiff for value in the ordinary course of business, and no exception was taken to this finding.
The judgment should be affirmed.
All concur.
Judgment affirmed. *Page 573